DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, US Pub. 2010/0244466, in view of Ichinose, WO Pub. 2017/090160 (refer to attached machine translation).

Regarding claim 1, Tomaszewski discloses a motor vehicle latch assembly for a motor vehicle ([0017]), the motor vehicle latch assembly comprising: 
at least one control unit (20 Fig. 1); and 
a motor vehicle door latch (13 Fig. 1) comprising 
a locking mechanism (14, 15, 17 Fig. 1), 
a coupling pin ([0025]: lock link 2 slides within slot 44 of the release lever 4, corresponding to the lock link having a coupling pin to slide within the slot; Fig. 1 illustrates a coupling pin in the slot 44 of lever 4),
at least one operating lever chain (1, 28 Fig. 2a) that is configured to act mechanically on the locking mechanism ([0025]), wherein the at least one operating lever chain includes an internal operating lever (4 Fig. 2b) and a tripping lever (1 Fig. 2b), wherein the internal operating lever includes a recess (44 Fig. 2b) and the coupling pin is configured to change position inside the recess (movement from Fig. 2a to Fig. 2c), wherein in an engaged position (Fig. 2c) the coupling pin is configured to mechanically couple the internal operating lever and the tripping lever ([0025], [0035]), wherein in a disengaged position (Fig. 2a) the coupling pin is configured to mechanically uncouple the internal operating lever and the tripping lever ([0025]), and
a sensor (7 Fig. 1) configured to determine a status of the at least one operating lever chain ([0031]), the status being active or inactive ([0031]: the closed switch corresponds to the status being active, the open switch corresponds to the status being inactive), the sensor being configured to transmit the determined status of the at least one operating lever chain to the control unit ([0031]: the switch 7 indicates the status of the lock 27 to the ECU 20), wherein the control unit is configured to distinguish between functional positions of the motor vehicle door latch depending on the determined status of the corresponding at least one operating lever chain ([0035], [0043], [0045], [0051]: the ECU is configured to distinguish between functional positions based on the determined status of the operating lever chain).
Tomaszewski teaches the motor vehicle door latch may be applied to a front door ([0054]) or a rear door ([0034]). However, Tomaszewski does not explicitly disclose to the motor vehicle latch assembly comprises a plurality of motor vehicle door latches and the control unit is configured to distinguish between functional positions of each of the plurality of motor vehicle door latches depending on the determined status of the corresponding at least one operating lever chain.
Ichinose teaches a motor vehicle latch assembly (Fig. 1) comprising a plurality of motor vehicle door latches (1F, 1R Fig. 1) and a control unit (ECU Fig. 17) being configured to distinguish between functional positions of each of the plurality of motor vehicle door latches depending on a determined status of a corresponding at least one operating lever chain (pg. 8 lines 297-302; pg. 11 lines 450-57: the ECU is configured to distinguish between functional positions of each latch depending on a determined status of the corresponding operating lever chain (Fig. 8)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor vehicle latch assembly disclosed by Tomaszewski to additionally include a plurality of motor vehicle door latches and configure the control unit to distinguish between functional positions of each of the plurality of motor vehicle door latches depending on the determined status of the corresponding at least one operating lever chain, as taught by Ichinose, in order to simplify construction by utilizing one control unit mounted on the vehicle (Ichinose pg. 6 lines 233-36; pg. 11 lines 443-46) and simultaneously monitor and control all of the door latches with the control unit (Ichinose pg. 3 lines 97-99, pg. 11 lines 450-57, pg. 19 lines 759-62: one ECU controls each of the latches). One of ordinary skill in the art would recognize a plurality of the motor vehicle latch disclosed by Tomaszewski may be applied to a plurality of doors, as taught by Ichinose (see Ichinose Fig. 1), with a reasonable expectation of success (see Tomaszewski [0053]).

Regarding claim 2, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 1, wherein the at least one operating lever chain is configured as an inner operating lever chain (Tomaszewski [0024]: the operating lever chain includes the inside door release lever 1, corresponding to an inner operating lever chain).

	Regarding claim 3, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 1, wherein the at least one operating lever chain is equipped with a coupling (Tomaszewski 6 Fig. 2a; [0030]) that can be acted upon electromotively (Tomaszewski [0033]) to move the at least one operating lever chain between the functional positions (Tomaszewski [0030], [0035]-[0036]).

	Regarding claim 4, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 1, wherein each of the plurality of motor vehicle door latches includes an electromotive drive (Tomaszewski 18 Fig. 1) that acts directly on the locking mechanism (Tomaszewski [0022]).

	Regarding claim 5, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 4, wherein each of the electromotive drives is configured as an opening drive (Tomaszewski [0023]: as modified, each of the electromotive drives is configured to open the locking mechanism, corresponding to an opening drive) and is configured to be acted on only during an external operation of the motor vehicle latch (Tomaszewski [0023]: as modified, opening an outside door handle and having the fob corresponds to an external operation of the latch and the electromotive drive is acted on during the external operation). 

	Regarding claim 6, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 1, wherein the at least one operating lever chain is configured to be acted on by an inner door handle (Tomaszewski [0008], [0036], [0051]: the inside door release lever 1 of the operating lever chain is configured to be acted on by an inner door handle). 

	Regarding claim 8, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 1, wherein the sensor is further configured to provide information about the associated one of the plurality of motor vehicle door latches (Tomaszewski [0036]-[0037], [0043]: as modified, the sensor indicates the lock state of the associated one of the plurality of motor vehicle latches, which to corresponds to providing information about the latch).

	Regarding claim 9, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 8. However, Tomaszewski, in view of Ichinose, does not explicitly teach the information includes information about a spatial/functional configuration of the associated one of the plurality of motor vehicle door latches.
	Tomaszewski teaches the ECU controls a motor vehicle door latch differently based on the spatial/functional configuration of the motor vehicle door latch ([0034], [0053]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to additionally include information about a spatial/functional configuration of the associated one of the plurality of motor vehicle door latches with the information contained by the determined status of the at least one operating lever chain in order to practice the device disclosed by Tomaszewski, as modified by Ichinose, so that each of the plurality of motor vehicle door latches can be operated appropriately for its location on the vehicle (Tomaszewski [0034], [0053]).  

	Regarding claim 10, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 1, wherein the at least one control unit is configured to actuate one or all of the plurality of motor vehicle door latches in a door latch-specific manner to achieve one of the functional positions (Tomaszewski [0043], [0047], Ichinose pg. 11 lines 450-52 and pg. 13 lines 519-22: the control unit taught by Tomaszewski, in view of Ichinose, is configured to issue commands to actuate the operating lever chain of each latch to achieve one of the functional positions). 

	Regarding claim 11, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 5, wherein the external operation of each of the plurality of motor vehicle door latches is achieved keylessly by an inquiry-response dialog (Tomaszewski [0003] and [0023]: opening the handle and authentication of the key fob by an inquiry-response dialog corresponds to an external operation of the door being achieved keylessly). 

	Regarding claim 12, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 5, wherein the external operation of each of the plurality of motor vehicle door latches is achieved by a sensory query of an outer door handle (Tomaszewski [0023]: communication between switch 24 and the ECU 20 corresponds to a sensory query of an outer door handle; Fig. 1: the switch 24 coupled to the outside door handle 22). 

	Regarding claim 13, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 1, wherein when the at least one operating lever chain has the status being active (Tomaszewski [0031]: corresponding to the switch 7 being closed), the at least one operating lever chain is configured to open the locking mechanism (Tomaszewski [0025], [0035], shown in Fig. 2c), and 
	wherein when the at least one operating lever chain has the status being inactive (Tomaszewski [0031]: corresponding to the switch 7 being open), the at least one operating lever chain is not configured to open the locking mechanism (Tomaszewski [0025], [0037]).

	Regarding claim 14, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 13, wherein when the coupling pin is in the engaged position (Tomaszewski Fig. 2c), the at least one operating lever chain is configured to unlock the locking mechanism (Tomaszewski [0025]: the operating lever chain is configured so that actuation of the door release lever 1 causes release lever 4 to rotate via the lock link 2, unlocking the locking mechanism), and
	wherein when the coupling pin is in the disengaged position (Tomaszewski Fig. 2a), the at least one operating lever chain is not configured to unlock the locking mechanism (Tomaszewski [0025]: the lock link 2 is not actuated by the door release lever 1, so the locking mechanism 14, 15, 17 is not unlocked). 

	Regarding claim 18, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 5, wherein the functional positions include a locked inside position in which the at least one operating lever chain cannot unlock the locking mechanism (Tomaszewski [0025]: the locked position where the inside door release lever 1 is uncoupled from the release lever 4 corresponds to a locked inside position), an unlocked inside position in which the at least one operating lever chain is configured to unlock the locking mechanism (Tomaszewski [0035]: an unlocked state where the operating lever chain can unlock the locking mechanism by actuation of the inside door release lever 1 corresponds to a unlocked inside position), and a theft-proof functional position in which the locking mechanism cannot be unlocked by the at least one operating lever chain or by the external operation (Tomaszewski [0036], [0045]: a double locked state where the operating lever chain cannot unlock the locking mechanism by actuation of the inside door release lever and ECU disconnects the outside door handle 22 from the release lever 17 corresponds to a theft-proof functional position). 

	Regarding claim 19, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 18, wherein the functional positions further includes a childproof functional position (Tomaszewski [0045]: a child-locked state) in which the locking mechanism cannot be unlocked by the at least one operating lever chain and is configured to be unlocked by the external operation (Tomaszewski [0045]: the operating lever chain cannot unlock the locking mechanism via actuation of the inside door release lever 1, but operation of the outside door handle can unlock the locking mechanism). 

	Regarding claim 20, Tomaszewski discloses a motor vehicle latch assembly for a motor vehicle, the motor vehicle latch assembly comprising: 
	6at least one control unit (20 Fig. 1); and 
	a motor vehicle door latch (13 Fig. 1) that includes: 
		a locking mechanism (14, 15, 17 Fig. 1); 
	a coupling pin ([0025]: lock link 2 slides within slot 44 of the release lever 4, corresponding to the lock link having a coupling pin to slide within the slot; Fig. 1 illustrates a coupling pin in the slot 44 of lever 4),
		an internal operating lever chain that includes a plurality of operating levers (1, 28 Fig. 2a) and is configured to act mechanically on the locking mechanism to unlock the locking mechanism ([0025]), wherein the internal operating lever chain includes an internal operating lever (4 Fig. 2b) and a tripping lever (1 Fig. 2b), wherein the internal operating lever includes a recess (44 Fig. 2b) and the coupling pin is configured to change position inside the recess (movement from Fig. 2a to Fig. 2c), wherein in an engaged position (Fig. 2c) the coupling pin is configured to mechanically couple the internal operating lever and the tripping lever ([0025], [0035]), wherein in a disengaged position (Fig. 2a) the coupling pin is configured to mechanically uncouple the internal operating lever and the tripping lever ([0025]);
		an electromotive opening drive (18 Fig. 1) that is externally actuatable to unlock the locking mechanism ([0023]: the drive is configured to be triggered by an external actuation); and 
		a sensor (7 Fig. 1) configured to determine whether the internal operating lever chain is in an active state or an inactive state ([0031]: the closed switch corresponds to an active state, the open switch corresponds to an inactive state) and transmit information corresponding to the determined state to the control unit ([0031]: the switch 7 indicates the status of the lock 27 to the ECU 20), 
	wherein when the internal operating lever chain is in the active state, the coupling pin is in the engaged position and all of the plurality of operating levers are engaged to form a closed chain that is configured to unlock the locking mechanism ([0035]: in the active state, the lock link 2 is in the engaged position so the inside door release lever 1 is coupled to the release lever 4, corresponding to a closed chain configured to unlock the locking mechanism), and 
	wherein when the internal operating lever chain is in the inactive state, the coupling pin is in the disengaged position and at least two of the plurality of operating levers are disengaged whereby the locking mechanism cannot be unlocked ([0038]: in the inactive state, the lock link 2 is in the disengaged position so the inside door release lever 1 and release lever 4 are disengaged from each other cannot unlock the locking mechanism), 
	wherein the control unit is configured to determine functional positions of the motor vehicle door latch depending on the determined state of the corresponding internal operating lever chain ([0035], [0043], [0045], [0051]: the ECU is configured to distinguish between functional positions based on the determined status of the operating lever chain), and move the motor vehicle door latch from one of the functional positions to another one of the functional positions ([0043], [0047]: the ECU is configured to issue commands to actuate the operating lever chain to achieve one of the functional positions), 
	wherein the functional positions include positions in which at least one of the internal operating lever chain and the electromotive opening drive are inactive whereby the locking mechanism cannot be unlocked by the internal operating lever chain and/or the electromotive opening drive ([0040]: a child-locked state where the inside door release lever 1 and release lever 4 are disengaged from each other corresponds to a functional position in which the internal operating lever chain is inactive whereby the locking mechanism cannot be unlocked by the lever chain; [0045]: a double locked state corresponds to a functional position in which the electromotive opening drive is inactive and cannot unlock the locking mechanism), and positions in which at least one of the internal operating lever chain and the electromotive opening drive are active whereby the locking mechanism can be unlocked by the internal operating lever chain and/or the electromotive opening drive ([0035]: an unlocked state corresponds to functional positions in which the internal operating lever chain and/or the electromotive drive can unlock the unlocking mechanism).

Tomaszewski teaches the motor vehicle door latch may be applied to a front door ([0054]) or a rear door ([0034]). However, Tomaszewski does not explicitly disclose the motor vehicle latch assembly comprises a plurality of motor vehicle door latches and the control unit is configured to determine functional positions of each of the plurality of motor vehicle door latches depending on the determined state of the corresponding internal operating lever chain, and move each of the plurality of motor vehicle door latches from one of the functional positions to another one of the functional positions. 
Ichinose teaches a motor vehicle latch assembly (Fig. 1) comprising a plurality of motor vehicle door latches (1F, 1R Fig. 1) and a control unit (ECU Fig. 17) is configured to determine functional positions of each of the plurality of motor vehicle door latches depending on a determined state of the corresponding internal operating lever chain (pg. 8 lines 297-302; pg. 11 lines 450-57: the ECU is configured to distinguish between functional positions of each latch depending on a determined status of the corresponding operating lever chain (Fig. 8)) and move each of the plurality of motor vehicle door latches from one functional position to another one of the functional positions (pg. 12 lines 474-480). 
One of ordinary skill in the art would recognize a plurality of the motor vehicle latch disclosed by Tomaszewski may be applied to a plurality of doors, as taught by Ichinose (see Ichinose Fig. 1), with a reasonable expectation of success (see Tomaszewski [0053]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor vehicle latch assembly disclosed by Tomaszewski to additionally include a plurality of motor vehicle door latches and configure the control unit to determine functional positions of each of the plurality of motor vehicle door latches depending on the determined state of the corresponding internal operating lever chain and move each of the plurality of motor vehicle latches from one of the functional positions to another one of the functional positions, as taught by Ichinose, in order to simplify construction by utilizing one control unit mounted on the vehicle (Ichinose pg. 4 lines 122-23, pg. 6 lines 233-43, pg. 11 lines 443-449) to monitor and control the plurality of door latches (Ichinose pg. 3 lines 97-99, pg. 13 lines 519-22 pg. 20 lines 819-22, Fig. 17). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, US Pub. 2010/0244466, in view of Ichinose, WO Pub. 2017/090160 (refer to attached machine translation), as applied to claim 5 above and further in view of Lange, US 8,700,267.

	Regarding claim 7, Tomaszewski, in view of Ichinose, teaches the motor vehicle latch assembly according to claim 5. Tomaszewski teaches an external operation of the motor vehicle door that includes a user with a fob actuating the door handle (Tomaszewski [0023]). However, Tomaszewski, in view of Ichinose, does not explicitly disclose the external operation of the motor vehicle door is achieved by a remote control (see claim interpretation under 112(b)). 
	Lange teaches an external operation of a motor vehicle door is achieved by a remote control (col. 5 lines 22-24).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external operation of the motor vehicle door taught by Tomaszewski, in view of Ichinose, to alternatively be achieved by a remote control as taught by Lange to increase user convenience by enabling a user to unlock the locking mechanism by acting on the electromotive drive from anywhere within a vicinity of the vehicle (Lange col. 5 lines 20-24).   

Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive.  The objections to claims 1 and 18-20 have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 7-9 and 11-12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues Tomaszewski teaches a double pull override feature and therefore does not disclose the coupling pin configured to mechanically couple and uncouple the internal operating lever and the tripping lever. Applicant points out that Tomaszewski teaches when the inside door release lever is actuated in the locked position, the auxiliary release lever is not triggered (arguments pg. 12). Claims 1 and 20 presently recite “wherein in a disengaged position the coupling pin is configured to mechanically uncouple the internal operating lever and the tripping lever.” The coupling pin disclosed by Tomaszewski is configured to mechanically couple and uncouple the internal operating lever (4) and the tripping lever (1) (Tomaszewski [0025]: “The lock link 2 is slidable within a slot 44 … and controls the connection between the inside door release lever 1 and the auxiliary release lever 4.”), wherein when in a disengaged position, the coupling pin is not in the path of the tripping lever (Tomaszewski [0025]) and thus the internal operating lever and the tripping lever are mechanically uncoupled because movement of the tripping lever does not cause movement of the internal operating lever. 
Applicant argues that because the keeper surface moves out of the way and the lock link moves to the unlocked position when the inside door release lever is released, Tomaszewski does not teach features of the claimed locking mechanism. However, the claim merely recites “wherein in a disengaged position” and does not recite a relation between the coupling pin and movement of the internal operating lever and/or tripping lever, such as requiring the coupling pin to remain in the disengaged position while the internal operating lever and/or the tripping lever are actuated. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Tomaszewski teaches that when the coupling pin is in the disengaged position, the coupling pin uncouples the internal operating lever and the tripping lever (Tomaszewski [0025]: “When the lock link 2 is in the locked position (FIG. 2a), it is not in the path of the inside door release lever”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675